DETAILED ACTION
This Office action is in response to the arguments/remarks filed on 1 July 2022.  Claims 1-3, 5-11 and 13-20 are pending in the application.  Claims 4 and 12 have been cancelled.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-11 and 13-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
In the final Office action, claims 1, 3 and 5-8 were incorrectly rejected under 35 USC 102(a)(1) as being anticipated by Kanamori et al., US patent 9634024, and claims 2, 9-11, 13 and 14 were rejected under 35 USC 103 as being unpatentable over Kanamori et al., US patent 9634024. Kanamori et al. is available as prior art against the instant application under 35 USC 102(a)(2). In the response after Final Office action submitted on 01 July 2022, Applicant states that Samsung Electronics Co., Ltd has been the only owner of the subject matter of Kanamori on which the rejection is based and the claimed invention were owned by the same entity not later than the effective date of the claimed invention, and thus the common ownership exception under 35 U.S.C. 102(b)(2)(C) applies. Therefore, Applicant has overcome the rejection under 35 USC 102(a)(2) and the rejection under 35 USC 103 based on Kanamori et al. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822